                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

TONY DOOLIN                                                                        PLAINTIFF
#0034357

V.                            NO. 2:20-cv-00111-LPR-ERE

UNITED STATES OF AMERICA                                                         DEFENDANT

                                            ORDER

       On April 14, 2021, Defendant United States of America (USA) filed a Motion

to File Exhibit Attachments to Statement of Undisputed Facts Under Seal. Doc. 38.

The USA requested permission to file the medical records containing Plaintiff Tony

Doolin’s protected health information under seal. Doc. 38. On April 16, 2021, the

Court granted the USA’s motion. Doc. 39. The under-seal documents include the

following:

       (1) Declaration of Dr. Maharaj Tomar. Doc. 37-1
       (2) Declaration of Dr. Walter Stewart Jr. Doc. 37-2.
       (3) Medical Records of Tony Doolin. Doc. 42.
       (4) Dental Records of Tony Doolin. Doc. 43. 1

       On June 29, 2021, the Court entered an Order providing the parties an

opportunity to make a record on whether they contend any of the sealed documents

should remain under seal. Doc. 45. The parties were given until July 8, 2021, to



       1
         The Court now appreciates the fact that the USA, in its motion to file under seal, was only
seeking permission to place the medical and dental records under seal, not the two Declarations.
identify any compelling reasons for keeping the documents under seal or state

whether any redactions should be made. Doc. 45. Defendant USA responded that it

had no objection to the unsealing of the records. Doc. 46. Mr. Doolin has not

responded and the time for doing so has now passed. No compelling reasons have

been provided to keep these records sealed. Accordingly, the Clerk will unseal all

four documents.

      IT IS THEREFORE ORDERED THAT:

      1.        The Clerk is directed to unseal the Declaration of Dr. Maharaj Tomar

and Declaration of Dr. Walter Stewart Jr. Docs. 37-1 & 37-2.

      2.        The USA is directed to resubmit Mr. Doolin’s medical and dental

records, Docs. 42 & 43, with Mr. Doolin’s birth month and date redacted,2 and the

Clerk is directed to file the redacted records as Doc. 42-1 & 43-1.

      IT IS SO ORDERED this 9th day of July, 2021.




                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE




      2
          See Fed. R. Civ. P. 5.2(a).

                                           2
